Order reversed and matter remitted to Special Term for further proceedings not inconsistent with the following memorandum, with costs in this court and in the Appellate Division: The record is inadequate to establish a reasonable or rational basis for the State Liquor Authority’s conclusion that the issuance of a license to the applicant would promote the “public convenience and advantage ” (Matter of Forman v. New York State Liq. Auth., 17 N Y 2d 224; Matter of Sinacore v. New York State Liq. Auth., 21 N Y 2d 379).
Concur: Judges Burke, Scileppi, Keating and Jasen. Chief Judge Fuld and Judges Bergan and Breitel dissent and vote to affirm on the ground that the record shows prospective development of a large housing project in the area and it was, therefore, within the province of the Authority to determine that granting of the application satisfied the standards of public convenience and advantage. Consequently, this case is distinguishable from Matter of Forman v. New York State Liq. Auth. (21 N Y 2d 984).
Motion for a stay denied.